Citation Nr: 0837072	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-40 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and generalized anxiety disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to July 
1969, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  In August 2008, the veteran testified at a Board 
hearing at the RO.

The Board notes that the veteran was denied service 
connection for a nervous condition in April 1972, but finds 
that the veteran's current claim on appeal is a new claim for 
adjudication purposes.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996) (holding that a claim based on the 
diagnosis of a new mental disorder states a new claim, for 
the purpose of the jurisdictional requirement, when the new 
disorder had not been diagnosed and considered at the time of 
the prior decision); see also, Boggs v. Peake, 520 F. 3d 1330 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The veteran contends that he has PTSD related to combat-like 
conditions while serving in Vietnam, an in-service sexual 
assault, and an in-service personal assault.  

The veteran's enlistment medical examination reflects no 
diagnosis of a preexisting psychiatric disorder.  The 
veteran's service medical records (SMRs), however, reflect 
the veteran's in-service psychiatric treatment.  In February 
1969, the veteran was referred for psychiatric treatment as 
he reported symptoms of depression and lack of motivation.  
Later that month he sought treatment, but was unable to 
communicate and was noted to be hyperventilating at times.  
He was noted to have some homicidal and suicidal ideations.  
The impression was that the veteran had adult situational 
reaction disorder.  A clinical record reflected that the 
veteran did not know if he was hallucinating, and he lacked 
expression, motions and was ambivalent.  He was noted to have 
received supportive psychotherapy for depression.  The 
physician recommended that the veteran be removed from the 
Republic of Vietnam.  He was provisionally diagnosed as 
having acute depression at a psychotic level (stress 
psychosis).  The narrative summary of his February 1969 
treatment reflected the veteran's statements that he just 
wanted out and that the place was "getting to" him.  He did 
not give meaningful answers to questions posed.  Upon 
evacuation, the veteran was diagnosed as having a depressive 
reaction, and the physician could not rule out a character 
disorder.  

Following his medevac, in April 1969 the veteran was 
diagnosed as having anti-social personality disorder.  The 
Medical Board Report, dated in the same month, reflected that 
the veteran did not have combat duty.  In January 1969, the 
veteran incurred conflict with his fellow service members 
because he thought they were harassing him.  He was noted to 
have engaged in multiple verbal conflicts and was once 
physically beaten by one of his peers.  Following transfer to 
Vietnam, the veteran engaged in verbal disagreements with his 
superiors because he did not like their attitude and their 
criticism of his work.  In the year and a half prior to the 
medical board, the veteran reported experiencing lapses in 
memory, which were typically precipitated by emotional 
stress.  The veteran reported being hit by another service 
member in February 1969 and only remembered waking up in sick 
bay.  He was told that he threatened to kill his attacker.  
He was subsequently transferred U.S. Naval Hospital in Guam 
and then the Naval Hospital in Philadelphia, Pennsylvania.  

Following admission to the hospital in Philadelphia, there 
was no evidence that the veteran had psychosis, neurosis, or 
organic brain disease.  The veteran was noted to have a 
lifetime of maladjustment with its onset in childhood.  The 
veteran experienced recurrent nightmares and head banging 
during his early childhood.  The veteran experienced verbal 
disagreements and conflict with authority during his teenage 
years.  The veteran reported that he had heavy alcohol intake 
for 10 months during service and it had ended 2 years prior.  
The staff psychiatrists, after review of his records and 
clinical evidence, found that the veteran had a longstanding, 
severe personality disorder.  The veteran's diagnosis was 
revised to anti-social personality disorder, "severe, 
unchanged, and manifested by a long history of fighting, 
stealing, irresponsibility and defiance of authority."  The 
veteran was subsequently discharged from the Marine Corps.  

Private treatment records, dated from May 2000 to July 2001, 
reflect the veteran's treatment for depression.  No mention 
was made regarding the onset of his depression.  

In May 2002, the veteran underwent a VA examination.  He 
reported conflict with peers and authority figures while 
stationed in Vietnam and noted was his discharge due to anti-
social personality disorder.  The veteran was diagnosed as 
having adjustment disorder with anxiety, a mild, depressed 
mood, and anti-social personality disorder.  The veteran was 
given a Global Assessment of Function score of 78.  The 
examiner also indicated that the veteran's anxiety and 
depression were likely related to his unemployment and the 
psychosocial problems that it caused.  There was no opinion 
given as to the likelihood that the veteran's current 
psychological conditions had their onset in service.  

VA treatment records reflect a diagnosis of PTSD based upon 
the uncorroborated in-service stressors as related by the 
veteran.  The veteran first disclosed the alleged military 
sexual trauma to a social worker in October 2005.  In a 
December 2005 stressor statement, the veteran related both 
the in-service personal assault and the in-service sexual 
assault.  VA treatment records reflect treatment for PTSD, 
depression and anxiety.  

In October 2006, the veteran underwent a VA examination.  The 
veteran reported combat experiences in Vietnam and subsequent 
ruminations of them.  The veteran related that he recollects 
his combat experiences and has difficulties with anxiety and 
nervousness.  He also related occasional, exaggerated startle 
responses.  He reported nightmares and thrashing around in 
his sleep, but noted that the content of his dreams are 
events that did not actually occur.  He advised that he 
dreams of being on the edge of a cliff or events that take 
place in a military setting, but these events had never 
occurred.  The veteran's symptoms occurred daily to weekly, 
and were mild to moderate in severity.  The ruminations were 
noted to be there since the veteran's service in Vietnam, but 
the hyperarousal had its onset only in the past couple years.  
The veteran was diagnosed as having generalized anxiety 
disorder.  The veteran was noted to not meet the threshold 
requirements for a PTSD diagnosis.  In reaching that 
conclusion, the examiner indicated that the veteran does 
experience some subthreshold PTSD symptoms, such as 
rumination about Vietnam, hyperarousal and exaggerated 
startle responses.  The veteran also has symptoms 
inconsistent with PTSD such as, nightmares of events that did 
not actually occur.  His avoidance symptoms and need to have 
his back against the wall in public spaces only had their 
onset in the past couple years.  The examiner further noted 
that the veteran did not have significant avoidance symptoms 
and he had reported going to the movie theater, which people 
with PTSD typically do not do because of the loud noise.  
Thus, the examiner found his symptoms to be associated with 
generalized anxiety disorder, and indicated that they were as 
likely as not related to his military experiences.  

The following month, the same examiner issued an addendum to 
his October 2006 opinion.  He found that the veteran's 
ruminations and anxiety about his military service have been 
present since his service in Vietnam, but the veteran's 
cluster of symptoms related to his generalized anxiety 
disorder has only been present for the past few years.  He, 
thus, opined that the veteran's general anxiety disorder did 
not have its onset in service.  The examiner further noted 
that the general anxiety disorder is not an extension of his 
in-service diagnosis of anti-social personality disorder as 
they are separate processes.  The examiner further noted that 
he did not have enough information from the examination to 
confirm the veteran's anti-social personality disorder 
diagnosis.  

During his August 2008 hearing, the veteran reported that his 
unit was constantly being rocketed and mortared.  The veteran 
did not describe these events with any particularity.  

Following a review of the evidence of record, the Board finds 
that the medical evidence is insufficient to render a 
decision in this case.  There are conflicting diagnoses and 
conflicting opinions as to the cause of the veteran's 
generalized anxiety disorder.  The October 2006 examination 
revealed that the veteran's symptomatology was as likely as 
not due to the veteran's service, but in a November 2006 
addendum, the examiner indicated that the "full cluster of 
symptoms" related to his generalized anxiety disorder have 
only been present for the past couple years, and thus, his 
disorder was not related to service.  The examiner did not 
indicate whether any of the cluster of symptoms required for 
a generalized anxiety disorder diagnosis had their onset in 
service.  Thus, the claim must be remanded and another VA 
examination scheduled to determine whether the veteran's 
current diagnosis was related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all outstanding 
treatment records regarding the veteran's 
acquired psychiatric disorder.  Associate 
those records with the claims file.  

2.  Request that the veteran clarify any 
alleged combat-related stressors.  The 
veteran should be asked to identify any 
names, dates and periods of time when 
recalls being subjected to mortar and 
rocket attacks.  Perform any development 
deemed necessary.

3.  The RO should schedule the veteran for 
a VA psychiatric examination for the 
purpose of obtaining a current diagnosis 
of the veteran's mental condition.  The 
examiner is to perform all clinical 
testing and render all appropriate 
diagnoses.  The examiner should 
specifically address the veteran's in-
service psychiatric treatment.  

The examiner should render an opinion as 
to the likelihood that any current 
psychiatric diagnoses, or symptoms related 
to those diagnoses, had their onset in 
service.  If the examiner diagnoses PTSD, 
he or she must identify the stressors upon 
which the diagnosis was based.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

